THE prosecution, under the statute for the support of illegitimate children, should be in the name of the state (1).
In all cases in which the state takes an obligation from an individual for the performance of any duty, it should he by recognizance, unless the law otherwise direct.
The order of the Court, in a case of bastardy, after stating what sum the father must pay for the maintenance of the child, should be,—that the defendant pay the money to the person who shall maintain the child, or become entitled to the same by law; and that he enter into a recognizance witb one or more sureties, for the performance of the order.

 State v. Bradley, Vol. 1. of these Rep. 83.—Woodkirk v. Williams, id. 110.